DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 3, 2021.  Claims 1-11 are pending.  Claims 1, 6 and 11 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0324943 to Wu et al. (hereinafter “Wu”) in view of U.S. Patent Publication No. 2020/0377100 to Sano et al. (hereinafter “Sano”).
With respect to independent claims 1, 6 and 11, Wu discloses acquiring a pre-established three-dimensional trajectory map of the vehicle from a starting point to a destination (see paragraph [0071]:  although the invention uses the movement image including the movement trajectory with a viewing angle from the upper rear side to the lower front side of the vehicle provided when backing up the vehicle for description, the similar method may also be used for providing, by the 3D model, a movement image including the movement trajectory with a viewing angle from the upper front side to the lower rear side of the vehicle when driving forward the vehicle,); 
acquiring current positioning information of the vehicle (see paragraph [0043]:  The fisheye calibration module may solve said extrinsic parameters and intrinsic parameters according to a plurality of spatial positions taken from a calibration reference object of the source image and a plurality of pixel positions in the target image, so as to transform between the fisheye image and the de-fisheye image. In one embodiment, each of the cameras disposed in different positions on the vehicle may adopt the same or different intrinsic parameters and extrinsic parameters. In one embodiment, a mapping table of mapping the source image to the target image may be previously established according to the intrinsic parameters and the extrinsic parameters, and then the transformation between the fisheye image and the de-fisheye image may be performed by way of looking up the mapping table.); 
acquiring a target point from the target trajectory according to the current positioning information (see paragraph [0065]: The 3D modeling module 145 may, for example, take a pixel point located on the upper rear side of the vehicle in the 3D model as an eye point, and take a pixel point located in the middle of the 3D model as a sight reference point, to establish a viewing angle transformation matrix, and multiply the viewing angle transformation matrix by each vertex 
acquiring a wheelbase and a current speed of the vehicle, and calculating an angle that front wheels of the vehicle are required to rotate, according to the target point, the current positioning information, the wheelbase, and the current speed: controlling a movement of the vehicle according to the angle (see paragraphs [0032] and [0033]:  a left wheel trajectory (xrL, yrL) and a right wheel trajectory (xrR, yrR) when backing up the vehicle may be calculated.   In which, l is a wheelbase, w is a rear track, v is a speed of a center point of a front axle (i.e., speed of the vehicle), t is a moving time, and φ is a rotation angle of the center point of the front axle. The rotation angle of the center point of the front axle is mainly deduced by a steering angle of both the left and right front wheels. The steering angle of the left and right front wheels is related to the rotation angle of the steering wheel. Regarding the correspondence relationship, the rotation angle of the steering wheel may be detected by using an angle sensor disposed on the steering wheel, and the steering angle of the left and right front wheels corresponding to the rotation angle of the steering wheel may be detected by using a wheel aligner.).
Wu does not explicitly disclose intercepting a target trajectory at a preset distance currently ahead of the vehicle from the three-dimensional trajectory map according to the current positioning information.
Sano discloses the controller 11 calculates the distance from the target trajectory to the position of the vehicle, and determines that the vehicle has not passed the check point if the distance is a predetermined value or longer.  When the distance from the target trajectory to the position of the vehicle is the predetermined value or longer, the image passage certainty (Z) is likely to be low.  In other words, the vehicle is likely to have not passed the check point.  Thus, the controller 11 determines that the vehicle has not passed the check point if the distance from the target trajectory to the position of the vehicle is the predetermined value or longer.  In this 
It would have been obvious to one skilled in the art at the time of the invention to combine the movement trajectory of the driver assistance of Wu with the travel control device of Sano that calculates the distance from the target trajectory and determines a check point not passed of the target trajectory in order to provide efficient vehicle control and navigation from the determined trajectory that provides travel control and accurate data based on images of the trajectory mapping.
With respect to dependent claims 2 and 7, Wu discloses wherein the three-dimensional trajectory map is constructed according to images of a road ahead of the vehicle in a demonstration phase of a user driving the vehicle to travel from the starting point to the destination, that are respectively collected based on a plurality of shooting angles of a camera on the vehicle in the process of the demonstration phase (see paragraphs [0008], [0035] and [0064]: the driver-assistance apparatus according to the invention calculate a movement trajectory of the wheels in surroundings of the vehicle when the vehicle moves, and combine the movement trajectory and a panoramic image of the vehicle to a 3D model, then provide a movement image including the movement trajectory with a viewing angle from an upper rear side to a lower front side of the vehicle by using the 3D model when backing up the vehicle.  A user may be assisted to see the changes of movement trajectories and scenes or objects surrounding the vehicle clearly when driving, so that the driving operation may be adjusted correspondingly.  Four cameras 32, 34, 36, 38 are respectively disposed in four positions of front, rear, left, and right of the vehicle 30. The cameras 32, 34, 36, 38 are respectively configured to capture the images 32 a, 34 a, 36 a and 38 a of perspective views of front, rear, left, and right of the vehicle.  The image 110 of the present embodiment is obtained by processing the images captured by the cameras disposed in the front, rear, left, and right sides on the vehicle.  Therefore, when the image 110 is mapped to 
With respect to dependent claims 3 and 8, Wu discloses acquiring, from the images, images of the same scene collected based on the multiple shooting angles (see paragraph [0035]: The cameras 32, 34, 36, 38 are respectively configured to capture the images 32 a, 34 a, 36 a and 38 a of perspective views of front, rear, left, and right of the vehicle.); 
superimposing the images of the same scene to acquire a three-dimensional image for the same scene (see paragraph [0062]:  The images 102, 104, 106, and 108 on the left of FIG. 10 are the combined images of the front, rear, left, and right sides of the vehicle, respectively. When stitching, except for the image 102 of the front side of the vehicle being maintained to the original direction, the image of the left side of the vehicle may be rotated counter-clockwise by 90 degrees, the image of the right side of the vehicle may be rotated clockwise by 90 degrees, and the image of the rear side of the vehicle may be rotated by 180 degrees. Since identical objects such as pillars, parking lot lines, or lamps exist in the images 102, 104, 106, and 108, the apparatus of the present embodiment may stitch the rotated images 102, 104, 106, and 108 according to the locations and sizes of these identical objects, so as to obtain the synthetic image 100 including the floor and scenes surrounding the vehicle.); and 
performing splicing processing on three-dimensional images of different scenes between the starting point and the destination to generate the three-dimensional trajectory map from the starting point to the destination for the vehicle (see paragraphs [0050], [0052] and [0053]:  the image stitching module 144 may divide the images of the perspective views into the floor side images and the wall side images according to the height of the interval in each image, so as to preserve the clear floor side images. In which, the image stitching module 144 may, for example, determine the position of a division line by using a height of a middle point of the interval, or by using a height of pixels having the image data located on the top or the bottom of the interval.  
With respect to dependent claims 4 and 9, Wu discloses wherein the acquiring the current positioning information of the vehicle comprises: collecting images of the road currently ahead of the vehicle respectively based on the plurality of shooting angles of the camera (see paragraph [0034]: the image capturing module 142 is executed by the processor 16, to capture a plurality of images of a plurality of perspective views by using the cameras coupled to the connection device 12 (S204). Said cameras may include four cameras disposed in front, rear, left, and right positions on the vehicle, for capturing the images of perspective views of front, rear, left, and right sides of the vehicle, but the invention is not limited thereto.); 
superimposing the collected images of the road currently ahead of the vehicle to acquire the three-dimensional image for the road currently ahead of the vehicle (see paragraph [0047] and [0070]:  the image stitching module 144 may generate a synthetic image surrounding the vehicle according to the images of the perspective views and the top view (S206). The image stitching module 144 may, for example, stitch a floor side image by using the images of the top view and stitch a wall side image by using the images of the perspective views, or stitch a synthetic image by using the images of the perspective views and the top view simultaneously.  The images of the perspective views captured by other cameras to the images of the top view, stitching the transformed images of the top view to provide the synthetic image, and mapping the synthetic image to the 3D model, the obtained 3D model will be similar to the 3D model of the aforementioned embodiment.);
extracting environmental features of the three-dimensional image of the road currently ahead of the vehicle (see paragraph [0055]:  when combining the floor side image 724 and the 
matching the environmental features of the three-dimensional image of the road currently ahead of the vehicle with the environmental features in the three-dimensional trajectory map (see paragraph [0061]:  the image stitching module 144 stitches the combined images according to a plurality of corresponding features in the combined images of the neighboring perspective views, to generate the synthetic image (S606). Said corresponding feature is, for example, a feature of an object existed in both combined images of two neighboring perspective views.); and 
determining the current positioning information of the vehicle from the three-dimensional trajectory map based on the matched environmental features (see paragraphs [0063] and [0064]:  the synthetic image surrounding the vehicle stitched by the image stitching module 144 include the clear wall side images and the clear floor side images of each direction surrounding the vehicle, the processor 16 may perform the 3D modeling module 145, to map and combine the clear synthetic image and the movement trajectory to a 3D model surrounding the vehicle (S208). In which, the 3D modeling module 145 may, for example, first define the height, width, and depth of the 3D model, and then map each pixel of the synthetic image to a corresponding position of the 3D model. In a first embodiment of the 3D modeling module, since the movement trajectory does not appear in the wall side image but only in the floor side image, the movement trajectory may be first combined to the floor side image of the top view to generate the synthetic image surrounding the vehicle and including the movement trajectory, and then the synthetic image including the movement trajectory may be mapped to the 3D model.  The apparatus of the present embodiment may, for example, first build a 3D model 112 of a surrounding space of the vehicle, so as to map each pixel of the image 110 to a corresponding position of the 3D model 112.).  
Wu does not explicitly disclose acquiring, in the positioning process, when the camera is in a non-collection period, mileage that the vehicle has driven in the current non-collection period of the camera; acquiring real-time positioning information of the vehicle according to the mileage that the vehicle has driven in the current non-collection period of the camera, and the positioning information obtained based on the images of the road ahead of the vehicle collected in the previous collection period.
Sano discloses the recording device 15 includes a trajectory image recording unit 27 and a trajectory recording unit 28 that store the results of learning by the learning unit 23.  The trajectory image recording unit 27 records the result of learning by the check point learning unit 29, and the trajectory recording unit 28 records the result of learning by the vehicle odometry learning unit 30.  The check point learning unit 29 calculates a map, the position of the vehicle on the map and the travel trajectory of the vehicle based on image data from the camera (12a, 12b).  The calculation method is not particularly limited, and an existing method can be used.  For example, firstly, feature points are extracted from an image from the camera (12a, 12b) and the three-dimensional positions of the feature points are identified based on a stereo matching process on the feature points and parallax information.  Then, image capture is repeated while the vehicle travels, and a process of matching the feature points between frames (images) is performed.  As a result, the travel trajectory of the vehicle can be calculated.  By these matching processes, the check point learning unit 29 can indicate the three-dimensional positions of a plurality of feature points extracted from a plurality of frames on a single map (including an environment map).  At the same time, the check point learning unit 29 can identify the position of the vehicle on the map and the travel trajectory of the vehicle.  Note that the travel trajectory of the vehicle calculated based on images from the camera (12a, 12b) will be referred to as "visual odometry (VO)" (see paragraphs [0027] and [0030]).
It would have been obvious to one skilled in the art at the time of the invention to combine the movement trajectory of the driver assistance of Wu with the travel control device of Sano that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661